Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 05/10/2020 have been considered and approved by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) SHIMIZU et al. (U.S. Patent No. 20120211901 A1).
SHIMIZU teaches in Figs. 1-11 and related texts a packaged semiconductor device, comprising: 
a lateral semiconductor power device chip (1) comprising an upper surface having at 
least two electrodes (see gate pad 24, source pad 25, and drain pad 26 disposed thereon, and a 
lower surface, wherein the upper and lower surfaces are coplanar;

    PNG
    media_image1.png
    251
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    452
    media_image2.png
    Greyscale

a back-plate (see stage or support plate 2 or a circuit substrate 11); and
a bonding layer (3) disposed between the lower surface of the lateral semiconductor power device chip 1 and the back-plate 2(11). However, SHIMIZU fails to teach and/or suggest that the adhesive layer (3 i.e.,) is an electrically insulating and thermally conducting adhesive
(b) HASHIZUME et al. (US 20180096961 A1) teaches a packaged semiconductor device, comprising: a lateral semiconductor power device chip (10) comprising an upper surface having at least two electrodes disposed thereon, and a lower surface, wherein the upper and lower surfaces are coplanar; at least one metal lead (see Fig. 24) electrically connected to a first electrode (GE) of the at least two electrodes (GE and SE); 
a back-plate 21(20); 
a die bonding material 11 disposed between the lower surface of the lateral semiconductor power device chip and the back-plate (¶0073). HASHIZUME fails to further teach 
 (c) ALAPATI et al. (US 20200274319 A1) teaches using an attachment material 17 which is a thermally conductive and electrically non-conductive material which is an electrically insulating and thermally conducting adhesive to attach between a power device 16 and a substrate 11 (see ¶0023), but fails to further teach and/or suggest, for example the lateral power device chip comprising an upper surface having at least two electrodes disposed thereon, and at least one metal lead electrically connected to a first electrode of the at least two electrodes; and at least a metal portion that is electrically connected to a second electrode of the at least two electrodes as the claimed invention.
	
This application was also searched, in https://iq.ip.com/discover and https://scholar.google.com/ (power device or chip or die (GaN or FET), lead frame, electrical? insulate? and thermal? conducti? adhesive or thermal? conducti? and electrical? non-conducti?). There’re multiple more searches, for example “SUMIRESIN EXCEL”. The search were ineffective.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the reasons as indicated in ¶0003- ¶0004.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASMINE J CLARK/Primary Examiner, Art Unit 2816